DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 07/02/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuczmarski et al. (US 20200320984 A1).

Regarding claims 1 and 11, Kuczmarski teaches:
“An apparatus for providing a personal assistant service based on automatic translation” (par. 0064; ‘Accordingly, in various implementations, a translator 138 may be provided, e.g., as part of cloud-based automated assistant components 119 or separately, that may be configured to translate content between various languages.’), the apparatus comprising:
“an input section configured to receive a command of a user” (par. 0001; ‘For example, humans (which when they interact with automated assistants may be referred to as "users") may provide commands, queries, and/or requests (collectively referred to herein as "queries") using free form natural language input which may be vocal utterances converted into text and then processed, and/or typed free form natural language input.’; par. 0026; ‘For instance, the particular user interface input may be one or more typed characters (e.g., @AutomatedAssistant), user interaction with a hardware button and/or virtual button (e.g., a tap, a long tap), an oral command (e.g., "Hey Automated Assistant"), and/or other particular user interface input.’);
“a memory in which a program for providing a personal assistant service according to the command of the user is stored” (par. 0044; ‘A user may invoke automated assistant 120 and provide a command such as "I'd like to order a pizza." Intent matcher 136 may map this command to a grammar (which may be added to 
“a processor configured to execute the program, wherein the processor updates at least one of a speech recognition model, an automatic interpretation model, and an automatic translation model on the basis of an intention of the command of the user using a recognition result of the command of the user and provides the personal assistant service on the basis of an automatic translation call” (par.  0046; ‘These translated common queries may be used in conjunction with their matching intents as training examples to train a model for the less-widely supported second language.’; par. 0051; ‘Responsive actions may include, for instance, ordering a good/service, starting a timer, setting a reminder, initiating a phone call, playing media, sending a message, etc.’).

Regarding claim 2 (dep. on claim 1), Kuczmarski further teaches:
“wherein the processor executes a natural language understanding (NLU) module according to the command of the user to analyze the command of the user” (par. 0031; ‘Cloud-based STT module 117 may be configured to leverage the virtually limitless resources of the cloud to convert audio data captured by speech capture/TTS/STT module 114 into text (which may then be provided to natural language processor 122).’).

Regarding claims 3 (dep. on claim 2) and 12 (dep. on claim 11), Kuczmarski further teaches:


Regarding claims 4 (dep. on claim 1) and 13 (dep. on claim 11), Kuczmarski further teaches:
“wherein the processor acquires personalization-based information, information based on specialized online data, and information based on general online data and updates at least one of the speech recognition model, the automatic interpretation model, and the automatic translation model with the acquired information” (par. 0073; ‘As another example, in some implementations, the NLG-NMT model may be trained to translate answers originating from a "personality" database. "Personality" answers (which may include colloquialism) are answers written by creative writers to answer particular types of user queries.’).

Regarding claims 5 (dep. on claim 4) and 14 (dep. on claim 13), Kuczmarski further teaches:


Regarding claim 6 (dep. on claim 5), Kuczmarski further teaches:
“wherein, when an automatic interpretation support server is in operation, the processor acquires one-to-one translation data from the automatic interpretation support server, and when the automatic interpretation support server is not in operation, the processor acquires translation data with regard to a source language and a target language by utilizing a one-to-one translation dictionary search or an automatic interpreter” (par. 0046; ‘For example, common queries (e.g., order food, check weather, set timer, etc.) in a widely supported language, such as English, may be obtained from log(s) and translated (e.g., automatically by translator 138, manually by linguists/translators, etc.) into a less-widely-supported second language.’; par. 0055; ‘For example, a corpus of natural language outputs, e.g., phrases, templates (described in more detail below), and so forth, may be translated (e.g., manually by linguists and/or translators) into a second language and then used as training data to train a natural language generation model for the second language that is usable by natural language generator 126 to generate natural language output in the second language.’).

claims 9 (dep. on claim 4) and 16 (dep. on claim 13), Kuczmarski further teaches:
“wherein the processor interprets a keyword related to the intention of the user into a target language and performs a web search in the target language using the interpreted keyword as an input keyword to structure found text into a database” (par. 0086; ‘At block 259, the intent may be fulfilled, e.g., by performing a standard Internet search for relevant documents and extracting the requested information from those documents. In this example, the answer in English would be "The data on Usain Bolt showed that he reached at top speed of 12.27 metres per second, which is 27.44 miles per hour." Because this statement is informational and relatively lengthy, at block 260, natural language generator 126 may simply use this language verbatim as natural language output. At block 262, translator 138 may translate this English statement to Serbian, and the Serbian translation may be scored at block 264.’).

Regarding claim 10 (dep. on claim 1), Kuczmarski further teaches:
“wherein the processor prepares an empty slot in a search network and updates the at least one of the models by filling the empty slot with a corresponding word or sentence when information determined as a speech recognition candidate is acquired” (par. 0049; ‘Fulfillment engine 124 may be configured to receive the intent output by intent matcher 136, as well as an associated slot values (whether provided by the user proactively or solicited from the user) and fulfill the intent. In various implementations, fulfillment of the user's intent may cause various fulfillment information (which may be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuczmarski in view of Xian et al. (US 20200194000 A1).

Regarding claims 7 (dep. on claim 4) and 15 (dep. on claim 13), Kuczmarski does not expressly teach:
“wherein the processor collects information on at least one of a product, a service, and an address through a website or a social network service (SNS) and structures the collected information into a database (DB) to acquire the information based on specialized online data.”
In a similar field of endeavor (translation), Xian teaches:
“wherein the processor collects information on at least one of a product, a service, and an address through a website or a social network service (SNS) and structures the collected information into a database (DB) to acquire the information 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the one or more cloud-based automated assistant components 119 taught by Kuczmarski by incorporating the collecting of personal information taught by Xian in order to train the NLG-NMT model. The combination facilitates communication between users speaking three or more languages using associated computing devices of the different users. (Xian: par. 0028)

Regarding claim 8 (dep. on claim 7), the combination of Kuczmarski in view of Xian further teaches:
“wherein, when the information based on the specialized online data is not provided in target language text, the processor acquires the information in source language text and acquires the information in target language text using an automatic interpretation support server, a translation dictionary, and an automatic interpreter” (Xian: par. 0036; ‘. Put another way, each computing device 12 may be configured by its associated user with a primary language, and translation component 24 may be used to translate between this primary language and the common language utilized by the 

Conclusion
Other pertinent prior art are cited in he PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658